

116 HR 7380 IH: HBCU Capital Finance Debt Relief Act
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7380IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Ms. Adams (for herself, Ms. Johnson of Texas, Ms. Sewell of Alabama, Mr. Cooper, Mr. Thompson of Mississippi, Mr. Carson of Indiana, Ms. Lee of California, Mr. Bishop of Georgia, Mr. Hastings, Mr. Clay, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo cancel the obligation of historically black colleges and universities to repay certain capital financing loans, and for other purposes.1.Short titleThis Act may be cited as the HBCU Capital Finance Debt Relief Act.2.Cancellation of debt under HBCU capital financing programNot later than 30 days after the date of the enactment of this Act, the Secretary of Education shall cancel the obligation of each eligible institution (as defined in section 342 of the Higher Education Act of 1965 (20 U.S.C. 1066a)) to repay the balance of interest and principal due on each loan made under part D of title III of the Higher Education Act of 1965 (20 U.S.C. 1066 et seq.) before the date of the enactment of this Act.